462 F.2d 1372
REAMER INDUSTRIES, INC., Appellee,v.McQUAY, INC., Appellant.
No. 71-2176.
United States Court of Appeals,
Fourth Circuit.
May 15, 1972.

Appeal from the United States District Court for the District of South Carolina, at Columbia; Robert F. Chapman, Judge.
W. Ray Berry, Columbia, S. C.  (Fulmer, Berry & Alford, Columbia, S. C., of counsel), for appellant.
E. W. Laney, III, W. Duvall Spruill, and Turner, Padget, Graham & Laney, Columbia, S. C., on brief, for appellee.
Before BOREMAN, Senior Circuit Judge, and WINTER and RUSSELL, Circuit Judges.
PER CURIAM:


1
This diversity action was instituted by Reamer Industries, Inc., against McQuay, Inc., for indemnification for monies which the plaintiff paid to a general contracting firm for repairs of fire damages to the Orangeburg-Calhoun Technical Education Center allegedly caused by defective fan coil heating and air conditioning equipment manufactured by McQuay.


2
The case was tried by the court without a jury and plaintiff was awarded judgment.  Appellee, Reamer, has filed its motion for summary affirmance on the ground that "the appeal does not present any substantial questions of law or fact."


3
Upon consideration of the record, the briefs, appellee's motion for affirmance and appellant's response thereto, we have dispensed with oral argument and now affirm on the opinion of the district court.1


4
Affirmed.



1
 Reamer Industries, Inc. v. McQuay, Inc., 344 F. Supp. 540 (D.C.S.C.1971)